Citation Nr: 0431817	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pilonidal cyst.  

2.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision, which denied service 
connection for residuals of a pilonidal cyst, and which 
granted a 10 percent rating for the service-connected 
internal derangement of the right knee.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  

In regard to the issue of service connection for residuals of 
a pilonidal cyst, this appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence need to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran's service-connected right knee disability is 
shown to be manifested by complaints of pain and flare-ups 
two to three times annually; clinical findings demonstrate X-
ray evidence of osteoarthritis of the knee joint and full 
range of motion (0 degrees of extension and 140 degrees of 
flexion) accompanied by pain and tenderness; there is no 
current evidence of recurrent subluxation or lateral 
instability of the knee joint.    




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected internal derangement of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the initial RO decision in October 
2002, and, as explained herein below, each complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notices sent to the veteran in August 2002 and 
August 2003, the RO advised the veteran of what was required 
to prevail on his claim for an increased rating, what 
specifically VA had done and would do to assist in that 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The veteran did not respond 
to either letter.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in the October 
2002 rating decision and statement of the case issued to him 
in January 2003.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claim was denied and the evidence it had considered 
in denying the claim, to include the diagnostic criteria 
pertinent to the evaluation of knee disabilities.  Further, 
in the statement of the case, the RO provided the veteran a 
summary of the VCAA and its requirements, as applicable to 
the veteran's claim.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his right knee 
disability.  He was afforded the opportunity to testify at a 
personal hearing, but he declined.  The RO has sought and 
obtained for association with the claims file VA outpatient 
treatment records.  Further, VA has conducted necessary 
medical inquiry in an effort to substantiate the claim.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA fee-
basis medical examination in October 2002, specifically to 
evaluate the current nature and severity of his right knee 
disability.  The veteran has not alleged, nor does the record 
currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating

A.  Factual Background 

In an August 1972 rating decision, the RO granted service 
connection and a noncompensable rating for internal 
derangement of the right knee, based on aggravation of a pre-
existing right knee disability.  In July 2002, the RO 
received the veteran's claim for an increased rating for the 
right knee disability.  In an October 2002 rating decision, 
the RO granted a 10 percent rating for the internal 
derangement of the right knee, effective in July 2002.  The 
veteran appealed this decision, claiming that an increased 
rating was warranted.  In particular, he argued that VA 
should assign a separate rating for arthritis in the knee.  

The relevant medical evidence includes VA treatment records 
and a VA fee-basis examination.  VA outpatient treatment 
records, dated from January 2002 to June 2002, do not show 
any complaints or clinical findings pertinent to the right 
knee.  By way of medical history, records indicate that the 
veteran underwent knee surgeries in 1989 and 1999 and that he 
had osteoarthritis of the knees.  

In October 2002, the veteran underwent a VA fee-basis 
examination.  At that time, he stated that he had had pain in 
his right knee for about 30 years.  He complained of flare-
ups two to three times a year with swelling that lasted for 
about a week.  He reported no surgery and did not have a 
prosthetic device.  He self-medicated with Tylenol or Advil.  
He reported no problems with such daily activities as 
walking, showering, shopping, completing chores, or driving a 
car, but he note problems with pushing a lawnmower and 
climbing stairs.  He stated that he was a meat cutter for the 
past 22 years.  On physical examination, the veteran's 
posture was normal, and his gait was unassisted, safe and 
steady with a normal stance, swing and pace.  His feet did 
not reveal abnormal weightbearing signs.  He did not use any 
assistive device.  Appearance of both knee joints was within 
normal limits.  The right knee joint was tender.  Range of 
motion in the right knee was flexion to 140 degrees and 
extension to 0 degrees, with pain and joint tenderness.  
Range of motion was not affected by fatigue, lack of 
endurance or incoordination.  There was no effusion or 
subluxation.  Drawer sign and McMurray sign were negative.  
X-rays of the right knee showed normal bony mineralization, a 
normal tibia/fibula and femur alignment, and osteophyte 
formation over the patella and tibia.  The impressions were 
internal derangement of the right knee and osteoarthritis.  
The examiner commented that the veteran was on his feet all 
day, resulting in stiffness.  

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The veteran's service-connected right knee disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5260, for limitation of flexion of the 
leg.  The veteran contends that his knee disability warrants 
a separate rating for arthritis.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  

Arthritis, due to trauma, substantiated by X-ray findings are 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
are rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint; limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5003.  

In this case, the VA fee-basis examiner in October 2002 noted 
osteophyte formation over the patella and tibia on an X-ray 
study of the right knee, and diagnosed osteoarthritis.  Given 
this finding, an evaluation of the veteran's right knee 
disability under Codes 5003 and 5010 is appropriate.  
However, as noted, the regulations do not provide for a 
separate rating for arthritis and for limitation of motion of 
the right knee, because arthritis in the knee joint is rated 
based on limitation of motion of that joint.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

In regard to limitation of motion, the medical evidence 
demonstrates that the veteran's right knee has essentially 
full range of motion, with flexion to 140 degrees and 
extension to 0 degrees.  In other words, the objective range 
of motion findings show that the veteran's right knee has not 
met the criteria for a compensable rating under either Code 
5260 or Code 5261.  As noted, however, when the limitation of 
motion of the right knee joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for that joint, particularly when there is 
satisfactory evidence of painful motion, as in this case.  
38 C.F.R. § 4.71a, Code 5003.  

The Board has considered the veteran's complaints on 
examination that he had two to three flare-ups annually 
regarding the right knee and that he had problems pushing a 
lawn mower and climbing stairs.  Further, the Board has taken 
into account the VA fee-basis examiner's notations that the 
range of motion of the right knee was accompanied by pain and 
joint tenderness and that the veteran was stiff after the end 
of a day on his feet.  Nevertheless, on clinical testing, 
range of motion was full despite pain.  Moreover, there is no 
credible objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that the right knee disability would be 10 
percent disabling under the limitation-of-motion codes (i.e., 
flexion limited to 45 degrees or extension limited to 10 
degrees).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board has also considered whether a separate rating is 
warranted for instability of a knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  VAOPGCPREC 23-97 and 9-98.  Under Code 
5257, a 10 percent rating is warranted for impairment of the 
knee with slight recurrent subluxation or lateral 
instability, a 20 percent rating is warranted for impairment 
of the knee with moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  

In reviewing the record, there is no objective medical 
evidence of subluxation or instability of the veteran's right 
knee joint.  As noted, the VA fee-basis examiner found no 
subluxation, and ligamentous laxity testing (i.e., Drawer and 
McMurray signs) was negative.  In short, there are no 
clinical findings to show that the veteran has slight 
recurrent subluxation or lateral instability, or worse.  
Thus, a separate, compensable rating under Diagnostic Code 
5257 is not warranted.  

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, the Board finds no basis upon which 
to assign a higher or separation disability evaluation.  
There is, for instance, no evidence of neurologic involvement 
associated with the service-connected right knee disability.  
Moreover, no other diagnostic codes are shown to be 
applicable based on the nature of the symptoms complained of 
by the veteran and documented in the medical evidence of 
record.  

In terms of assessing the severity of his service-connected 
disability, the lack of evidence of treatment for the 
veteran's right knee over recent years is a further sign that 
his disability is not more disabling that is reflected by the 
current 10 percent evaluation.  

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected right knee disability 
under any code of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  As the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for internal derangement of the right 
knee is denied.


REMAND

Remand is warranted with regard to the issue of service 
connection for residuals of a pilonidal cyst, to ensure that 
all pertinent medical evidence is associated with the claims 
file and to obtain a contemporary medical opinion as to the 
presence of any current pilonidal cyst residuals.

Service medical records show that in June 1970 the veteran 
underwent surgery to remove a pilonidal cyst on his tailbone.  
He was seen postoperatively with complaints of drainage and 
bleeding, and eventually his surgical wound improved.  In 
statements received by the RO in November 2002 and March 
2003, the veteran argues that, at minimum, he should be 
service connected for the surgical scar as a result of having 
a pilonidal cyst removed during service.  

The veteran has not been afforded a VA examination in 
connection with his claim.  Given the foregoing service 
medical evidence and the contentions of the veteran, he 
should be evaluated for any current residuals of the 
pilonidal cyst removed during service.  38 U.S.C.A.§ 
5103A(d).  Prior to the examination, the RO should attempt to 
obtain any additional pertinent treatment records indicated 
by the veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
the pilonidal cyst, from the time of 
discharge from service to the present.  
After receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file.  

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the current nature 
of all residuals of the pilonidal cyst 
removed during service.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report, and complete 
rationale for all opinions expressed 
should be provided.  All necessary tests 
should be conducted.  The examiner should 
identify and fully describe all 
residuals, to include scarring, of the 
pilonidal cyst removed from the veteran's 
tailbone during service.  Such 
descriptions should indicate whether or 
not there is any impairment associated 
with the identified residual, and if so, 
the degree or severity thereof.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of service connection for residuals 
of a pilonidal cyst, based on a review of 
the entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	

                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



